         Case 3:20-cv-00171-KGB Document 46 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                 PLAINTIFF

v.                               Case No. 3:20-cv-00171-KGB-JJV

ROBERT CRESTMAN; et al.                                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 29). Plaintiff Deursla Lashay Barron timely filed

objections (Dkt. No. 30).         After carefully considering the Proposed Findings and

Recommendations and Ms. Barron’s objections, and making a de novo review of the record, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects. Accordingly, the

Court grants the motion for partial summary judgment filed by defendants Robert Crestman,

Ashley Harrigan, Toni Raymond, and Tabitha Simmons (Dkt. No. 24).

       The Court writes separately to address Ms. Barron’s arguments in her objections. Ms.

Barron argues that Mr. Crestman violated policy by checking on Ms. Barron while she was

strapped naked in a chair and by improperly caressing her left thigh when he came into the booking

bathroom (Dkt. No. 30, at 1, 4). Ms. Barron further argues that she was not required to file a

grievance within 12 hours (Id., at 2). However, Ms. Barron’s arguments do not relate to Judge

Volpe’s recommendation that Ms. Barron failed to exhaust her claims because any grievances she

filed were not specific enough to give defendants notice of the nature of her claims or the identity

of those involved (Dkt. No. 29, at 6). Ms. Barron does not offer any other arguments that she

properly exhausted her claims. Finally, Ms. Barron makes several requests for relief, no contact
         Case 3:20-cv-00171-KGB Document 46 Filed 08/31/21 Page 2 of 2




orders, documents, video footage, and lie detection tests which are not properly before this Court

(Dkt. No. 30, at 2–4).

       Accordingly, the Court grants defendants’ motion for partial summary judgment (Dkt. No.

24). The Court dismisses without prejudice Ms. Barron’s claims against Mr. Crestman, Ms.

Harrigan, Ms. Raymond, and Ms. Simmons. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 31st day of August, 2021.


                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
